Case: 14-30254      Document: 00512914694         Page: 1    Date Filed: 01/26/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 14-30254                                   FILED
                                  Summary Calendar                           January 26, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
BRANDON SCOTT LAVERGNE,

                                                 Plaintiff-Appellant

v.

UNIVERSITY OF LOUISIANA LAFAYETTE,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:13-CV-2194


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Brandon Scott Lavergne, Louisiana prisoner # 424229, pleaded guilty to
two counts of first degree murder for the murders of Michaela Shunick and
Lisa Pate. Thereafter, Lavergne filed a civil rights complaint against the
University of Louisiana at Lafayette (ULL). The district court dismissed the
complaint as barred by Heck v. Humphrey, 512 U.S. 477 (1994), and,




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30254    Document: 00512914694       Page: 2   Date Filed: 01/26/2015


                                 No. 14-30254

alternatively, for failure to state a claim because ULL was immune from suit.
Lavergne’s state law claims were dismissed without prejudice.
      This court reviews a dismissal for failure to state a claim under 28 U.S.C.
§ 1915(e)(2)(B)(ii) de novo, applying the same standard that is used to review
a dismissal under Federal Rule of Civil Procedure 12(b)(6). Black v. Warren,
134 F.3d 732, 733–34 (5th Cir. 1998) (per curiam). Questions of whether a
defendant is entitled to immunity are likewise reviewed de novo. Hale v. King,
642 F.3d 492, 497 (5th Cir. 2011) (per curiam).
      Lavergne has not challenged the district court’s determination that ULL
was entitled to Eleventh Amendment immunity or that it was declining to
exercise supplemental jurisdiction over his state law claims. Although pro se
briefs are liberally construed, even pro se litigants must brief arguments in
order to preserve them. Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).
Lavergne has therefore failed to show that the district court erred in
dismissing his complaint as to these claims. See id.
      In his briefs, Lavergne renews his attack on the actions taken by ULL,
which resulted in it obtaining a statement from Claire Higgingbottom. He
contends that the district court erred in dismissing his claims based on Heck.
We disagree. Lavergne specifically alleged that Higgingbottom’s statement
“was being used as evidence in a capital murder case.” If the district court
were to award Lavergne damages as to any of his claims, it would implicitly
call into question the validity of his murder conviction of Shunick. See Heck,
512 U.S. at 487; Penley v. Collin Cnty., Tex., 446 F.3d 572, 573 (5th Cir. 2006)
(per curiam). In this same vein, any error in denying his motions to amend
was harmless because the amendments were futile in light of Eleventh
Amendment immunity and the Heck bar. See United States v. Gonzalez, 592
F.3d 675, 681 (5th Cir. 2009) (per curiam). To the extent Lavergne raises new



                                       2
    Case: 14-30254    Document: 00512914694     Page: 3   Date Filed: 01/26/2015


                                 No. 14-30254

claims on appeal, we do not address them. See Williams v. Ballard, 466 F.3d
330, 335 (5th Cir. 2006) (per curiam).
      Lavergne’s motion to appoint counsel is DENIED, and the district court’s
judgment is AFFIRMED.




                                         3